      Case 1:20-cv-07181-JMF Document 58 Filed 06/17/21 Page 1 of 2




                                                                            1330 Avenue of the Americas
                                                                             Suite 23A
                                                                             New York, NY 10019
                                                                             Tel: (646) 494-5000



                                              June 16, 2021

VIA ECF

Hon. Sarah L. Cave, United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1670
New York, NY 10007


               Re:   Peter Zonis v. Lizzie Grubman, et al.
                     Case No. 20 Civ. 7181 (JMF)(SLC)


Dear Magistrate Judge Cave:

        This firm is counsel to Lizzie Grubman in the above-referenced action. I write
with reference to both this Court’s Order of June 10, 2021 (Dkt. # 53), scheduling a
telephonic settlement conference for June 22, 2021, and Judge Furman’s subsequent
Order of June 14, 2021 (Dkt. # 56) (issued following my firm’s appearance on June 11,
2021 as Ms. Grubman’s counsel in the litigation), expressing Judge Furman’s view that it
would be appropriate for Ms. Grubman to participate in the settlement conference and
directing the parties to confer and “if necessary, file an application for an adjournment of
the conference addressed to” Your Honor. As contemplated by those Orders, I write to
respectfully request an adjournment of the settlement conference in light of the
unavailability on June 22nd of both the undersigned, as I have been summoned for jury
duty beginning on June 21, 2021 in the New York State Supreme Court, and Ms.
Grubman, who has a longstanding personal family commitment out of state on that day
that likewise will preclude her participation in the conference as presently scheduled.

        As directed by Your Honor’s June 10 Order, the undersigned and Elizabeth
Eilender, Esq., counsel to defendants Douglas Elliman Realty, LLC, Howard Lorber and
Neal Sroka, jointly telephoned Your Honor’s Chambers this afternoon to advise of this
request and to propose that the settlement conference be adjourned to July 12, 13 or 14,
or early August, 2021. In light of both Ms. Eilender’s significant difficulties in
communicating with the pro se plaintiff by telephone, of which Ms. Eilender recently
apprised the Court, and the prior direct communications by Your Honor’s Chambers with
Mr. Zonis, we have not conferred with plaintiff concerning the present adjournment
request. We have, however, sent Mr. Zonis a copy of this letter by FedEx overnight
delivery addressed to him at the address listed on the docket of this action.
               Case 1:20-cv-07181-JMF Document 58 Filed 06/17/21 Page 2 of 2

         Hon. Sarah L. Cave, United States Magistrate Judge
         June 16, 2021
         Page 2

                This is Ms. Grubman’s first request for an adjournment of the settlement
         conference. The requested adjournment will not affect any other previously scheduled
         hearings or deadlines in this action.

                  We thank Your Honor for your considered attention to the foregoing.


                                                             Respectfully submitted,

                                                             /s/ John J. Rosenberg

                                                              John J. Rosenberg
                                                              Direct Dial: (646) 494-5011
                                                              E-Mail: jrosenberg@rglawpc.com



         cc:    All counsel (via ECF)
                Pro Se Plaintiff Peter Zonis (via FedEx)




Defendant's letter-motion requesting an adjournment of the June 22, 2021 settlement conference (ECF No.
57) is GRANTED, and the settlement conference is ADJOURNED to Tuesday, July 13, 2021 at 2:00 pm on the
Court's conference line. The parties are directed to call the Court’s conference line at 866-390-1828; access
code: 380-9799, at the scheduled time.

The terms of the Court's Settlement Conference Scheduling Order (ECF No. 53) are incorporated by
reference. In particular, the parties shall exchange a settlement demand and offer in advance of the
conference, and the parties' settlement submissions shall be emailed to the Court (copying opposing
counsel) no later than midnight on Wednesday, July 7, 2021.

The Clerk of Court is respectfully directed to close ECF No. 57; to set this conference as a settlement
conference even though it will take place by telephone; and to mail a copy of this Order to Plaintiff pro se
Peter Zonis at the address below.

SO ORDERED 6/17/2021

Mail To: Peter Zonis
         325 Lexington Avenue, Apt. 25
         New York, New York 10016
